Citation Nr: 0824988	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1989 to July 1993.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In March 2006, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.  

The Board notes that statements made by the veteran, which 
reflect his assertion that he is severely depressed and 
receiving treatment with the Detroit VA Medical Center, could 
be construed as raising an informal claim for service 
connection for an acquired psychiatric disability.  See 
Chronology of Events, dated in November 2005.  As the RO has 
not yet adjudicated this issue, it is not properly before the 
Board and is referred to the RO for appropriate action, if 
any.


FINDINGS OF FACT

1.  The record does not contain objective evidence which 
corroborates that the veteran engaged in combat activity with 
the enemy during military service.

2.  The record does not contain credible supporting evidence 
which establishes the occurrence of the veteran's claimed in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  


In the present case, VA issued VCAA notice letters in June 
2004 and September 2004.  The letters informed the veteran of 
what evidence was required to substantiate his claim and of 
his and VA's respective duties for obtaining evidence.  A 
letter, dated in May 2006 and issued with the Statement of 
the Case (SOC), also informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.  

In the event that the above notice is not deemed sufficient 
as to whether the claimant was advised that evidence from 
sources other than his service could constitute credible 
supporting evidence of his in-service personal assault 
stressors, a VCAA notice error, such as this, is presumed 
prejudicial to the appellant, and VA has the burden of 
rebutting this presumption.  See Sanders v. Nicholson, 487 
F.3d. 881 (Fed. Cir. 2007).  The Board finds that a 
reasonable person could be expected to understand from the 
subsequent SOC what information or evidence was needed to 
substantiate the claim based on the information provided 
therein.  The May 2006 SOC provided the veteran with the 
pertinent laws and regulations, to include 38 C.F.R. 
§ 3.304(f)(3), readjudicated the claim, described the 
reason(s) for the denial, and provided the veteran with an 
opportunity to respond.  The Board also notes that lay 
statements have been submitted on behalf of the veteran.  The 
Board further notes that the veteran is represented by 
private counsel.  See Overton v. Nicholson, 20 Vet. App. 427, 
438 (2006) (noting that a claimant's representation by 
counsel does not alleviate VA's obligation to provide 
compliant notice; however, that representation is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error).  Based on 
the foregoing considerations, the Board finds that the 
essential fairness of the adjudication was not frustrated.  
See id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165, 170 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the complete VCAA notice was 
provided to the appellant after the initial adjudication, the 
claim was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and Dingess/Hartman.  After the notice 
was provided, the case was readjudicated and a supplemental 
SOC was provided to the veteran (most recently in October 
2007).  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment.  The claims file also contains the 
veteran's service personnel records.  Additionally, the 
claims file contains the veteran's and other lay statements 
in support of his claim, to include his testimony at a DRO 
hearing.  The Board has carefully reviewed his statements and 
testimony and concludes that there has been no identification 
of further available evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran experienced 
his stressor events, i.e., "suffered an event, injury or 
disease in service," is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that 3.159(c)(4)(i) is not in conflict with § 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  The Board again acknowledges 
that the record contains competent medical evidence 
diagnosing the veteran with PTSD.  The claim fails, as 
discussed below, for not satisfying the combat presumption 
and lack of credible supporting evidence that the in-service 
stressor occurred, not for lack of a diagnosis.  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical causation opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The veteran contends that service connection is warranted for 
PTSD due to a personal assault in service.  The veteran a 
submitted a completed PTSD questionnaire form, dated in 
August 2004, and a detailed letter describing his stressors, 
also dated in August 2004.  In this letter, the veteran 
described an incident that took place on February 14, 1991 in 
Iraq (outside of Al Basra).  The veteran indicated that part 
of his mission was to detain Iraqi soldiers and remove their 
weapons.  After encountering Iraqi soldiers and removing 
their weapons, the veteran stated that his tank commander was 
careless when passing out water and lost his pistol to an 
Iraqi soldier.  In response, the veteran pulled out his 
pistol and shot the Iraqi soldier.  Later, while at base 
camp, the veteran reported hearing his tank commander telling 
three sergeants that the veteran had been the one who had 
lost the pistol.  The veteran stated that he corrected the 
tank commander by indicating to the sergeants that it was his 
gun that was fired and not the tank commander's pistol.  He 
reported that his tank commander became embarrassed because 
the sergeants were laughing.  The veteran then reported that 
later on he was jumped and tied down to his cot by his 
"gunner" and "driver."  He further reported that the tank 
commander threatened him with a gun and the others beat and 
raped him.  The veteran stated that he had to clean up the 
blood from this incident.  The veteran also indicates that he 
detailed the personal assault incident in a letter to his 
Company Commander, but the tank commander got possession of 
the letter and burned it.  See Stressor statement letter from 
veteran, dated in August 2004.


The Board initially notes that the record contains a report 
of a VA consultation conducted in June 2004 that revealed a 
diagnosis of PTSD.  See also VA Discharge   Summary, dictated 
in July 2004 (noting an Axis I diagnosis of PTSD).  
Therefore, the Board finds that the first element of a 
service connection claim, that of a current disability, has 
been met.  

Regarding an in-service stressor, the Board notes that in 
Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) (Oct. 
11, 1995).  In personal assault cases, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records "may 
be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part 
III, para. 5.14c(5).

In relevant part, the current 38 C.F.R. § 3.304(f)(3) 
indicates that if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

In this case, the Board does not find credible supporting 
evidence of an in-service stressor.  The service personnel 
records contain a letter from the Department of the Army, 
dated January 28, 1991, indicating that the veteran would be 
placed on temporary duty deployment in support of Desert 
Shield.  The "will proceed date" was February 1, 1991.  
Thus, the veteran's statements appear credible that he was in 
Iraq despite the absence of such notation on his personnel 
qualification record, which only notes overseas service in 
Korea from November 1989 to November 1990.  

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was M1 Abrams armor crewman.  
The Board notes that in each case where a veteran is seeking 
service connection for any disability, due consideration 
shall be given to the places, types, and circumstances of 
such veteran's service as shown by such veteran's service 
record, the official history of each organization in which 
such veteran served, such veteran's medical records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002).  In this regard, the veteran's DD Form 214 does 
not reflect that he received any decorations or medals 
indicative of involvement in combat.  Further, in the 
February 1991 letter to his mother and step-father, the 
veteran indicates that his "battalion is on reserve status 
right now" and that the "only way I'll see combat is if the 
people in front of [us] get in any trouble and need help."  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized citations or other 
official records.  No single item of evidence is dispositive, 
and VA must assess the credibility, probative value, and 
relative weight of each item.  Id.  The veteran's assertions 
of combat service are not ignored, but are evaluated along 
with other evidence.  Id.  However, again, mere assertion of 
combat service, alone, is insufficient to establish this 
fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 
(1993) (finding that the mere presence in a combat zone is 
not sufficient to establish combat service).  In light of the 
foregoing, the Board finds that the evidentiary presumption 
of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) does not 
apply.  See VAOPGCPREC 12-99.  Therefore, any alleged 
stressors in service must be independently verified, i.e., 
corroborated by objective credible supporting evidence.  

However, the Board does not find credible supporting evidence 
of record of the veteran's claimed in-service stressor.  In 
this regard, the veteran's service treatment records do not 
indicate complaints of or treatment for trauma in February 
1991.  The veteran testified at the March 2006 DRO hearing 
that he received a vaccine for anthrax on the same day as the 
claimed personal assault, but after such incident had 
occurred.  (See DRO transcript "Tr." at 7.)  The record of 
the anthrax vaccine did not note any physical trauma but a 
Lieutenant Colonel G.R.R. was noted.  The Board notes that 
the May 2006 SOC reflects that the RO researched this 
Lieutenant Colonel, but noted that limited records did not 
show that he had Desert Storm service.  The record also 
contains a letter from the veteran to his mother and step-
father, dated February 19, 1991.  The veteran testified that 
he sent this letter while he was stationed in Iraq.  (See Tr. 
at 7.)  A review of the February 1991 letter does not reflect 
that the veteran reported the personal assault incident, 
which he says took place only 5 days earlier, to his mother 
or step-father.  

Additionally, the Board notes that a request was made in 
September 2006 to U.S. Center for Unit Records and Research 
(CURR) (now known as JSRRC) in an attempt to find credible 
supporting evidence of the veteran's claimed in-service 
stressor.  A response from CURR, dated in July 2007, reflects 
that the Department of Defense's casualty database was 
researched and that this organization was not able to 
document the wounding of a 3rd Battalion, 32nd Armor soldier 
during February 1991.  See also February 1991 letter from 
veteran (indicating his new address with "B CO 3/32 AR 
BN").  The CURR response also indicated that if further 
search was required, more detailed information about the 
stressor should be provided.

The Board also notes that the veteran's service personnel 
records reflect that his rank was reduced from E-4 to E-3.  
See DA Form 4187, dated in January 1993.  This service 
personnel record did not indicate the reason for the 
veteran's reduction in rank.  The veteran submitted a 
chronology of events, dated in November 2005, which indicates 
that in January 1993 he received a Battalion Grade Article 
15, was reduced in rank, lost pay for 3 months, and had 45 
days of extra duty.  At the March 2006 DRO hearing the 
veteran testified that the January 1993 reduction in rank was 
due to his possession of a fake identification.  (See Tr. at 
13.)  The veteran's chronology of events letter also 
indicates that the veteran was demoted to E-2 in 
approximately May 1991 and was charged with an Article 15.  
The veteran testified that the May 1991 Article 15 was for 
breaking and entering into another person's locker.  (See id. 
at 11.)  The veteran also reported that he had a 
confrontation with a platoon leader and received 14 days of 
extra duty.  The veteran's chronology of events letter 
additionally includes his post-service jobs, to include 
notations that he had to leave some jobs due to aggression.  
The Board notes that the claims file does not contain any 
records from the veteran's employers showing the reason(s) 
for his release from employment.  Additionally, the Board 
acknowledges the lay statements submitted on behalf of the 
veteran.  A review of these lay statements from the veteran's 
pastor and friends by the Board reveals that such are 
primarily statements concerning changes in the veteran's 
behavior, mood, or personality.  However, these lay 
statements do not lend credible supporting evidence towards 
the veteran's claimed in-service stressor.

In sum, while the evidence of record tends to prove that the 
veteran was in Iraq, it does not provide credible support of 
the veteran's claimed in-service personal assault.  In this 
regard, the veteran's service medical records do not show 
treatment for trauma injuries in February 1991.  Also, a 
letter from the veteran to his mother and step-father, less 
than 1 week after the claimed incident, did not mention the 
assault.  Although the record shows that the veteran was 
reduced in rank twice since the claimed February 1991 
incident, the veteran testified that these reductions were 
for breaking and entering and possession of a fake 
identification.

Further, the Board finds that diagnoses of PTSD noted above 
cannot be relied upon because such were based on stressors 
that have not been corroborated.  The Board reiterates that 
the veteran's diagnoses of PTSD were based on, at best, an 
unconfirmed history as reported by him, which the Board is 
not bound to blindly accept.  See Swann v. Brown, 5 Vet. App. 
229, 232-33 (1993) (noting that where a veteran's alleged 
stressors are uncorroborated, the Board is not required to 
accept a recent diagnosis of PTSD as being the result of the 
veteran's service).  The question of whether the veteran was 
exposed to a stressor in service is a factual determination, 
and VA adjudicators are not bound to accept uncorroborated 
accounts of stressors or medical opinions based upon such 
accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd 
on reconsideration, 1 Vet. App. 406 (1991); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Therefore, the Board does 
not accept the diagnoses of PTSD of record as such were not 
based on corroborated stressors, and as such, hold no 
probative value.  In sum, whether the evidence establishes 
the occurrence of stressors is a question of fact for VA 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question for medical professionals.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).

Thus, although the veteran asserts that he has PTSD that is 
related to service, he is not competent to provide an opinion 
requiring medical knowledge because he has not been shown to 
possess the requisite skills, knowledge, or training to make 
medical conclusions.  Espiritu, 2 Vet. App. at 495.  In the 
absence of credible supporting evidence of an in-service 
stressor, the Board finds there is no basis for granting 
service connection for PTSD.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2007), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  




ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


